                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                        IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   RICKEY ALEXANDER,                                        No. C 19-2596 WHA (PR)
                                                                         10                   Petitioner,                              ORDER GRANTING MOTION TO
                                                                                                                                       DISMISS
                                                                         11     v.
United States District Court




                                                                                                                                       (Dkt. No. 10)
                               For the Northern District of California




                                                                         12   RONALD DAVIS, Warden,
                                                                         13                   Respondent.
                                                                                                                      /
                                                                         14
                                                                         15            Petitioner, a state prisoner, has filed a petition for a writ of habeas corpus pursuant to 28
                                                                         16   U.S.C. § 2254. Respondent has filed a motion to dismiss the petition because it is a second or
                                                                         17   successive petition. Because this issue can be readily decided based upon the petition, the
                                                                         18   motion, the court dockets, and other court records, there is no need for an opposition or a reply
                                                                         19   brief.
                                                                         20            A second or successive petition may not be filed in this court unless petitioner first
                                                                         21   obtains from the United States Court of Appeals for the Ninth Circuit an order authorizing this
                                                                         22   court to consider the petition. See 28 U.S.C. § 2244(b)(3)(A). This requirement is
                                                                         23   jurisdictional. Burton v. Stewart, 549 U.S. 147, 156 (2007) (per curiam). In 1999, petitioner
                                                                         24   filed a habeas petition in federal court challenging a 1992 state court judgment sentencing him
                                                                         25   to 20 years to life in state prison. See Alexander v. Newland, No. C 99-3117 WHA (PR). The
                                                                         26   petition was denied on its merits in 2005, and affirmed on appeal in 2006, see Alexander v.
                                                                         27   Newland, No. 05-16222.
                                                                         28            The instant petition challenges the same judgment. Petitioner has not, however, sought
                                                                              or obtained the necessary authorization from the United States Court of Appeals for the Ninth
                                                                          1   Circuit to file a second or successive petition under Section 2244(b)(3)(A). Therefore, this is a
                                                                          2   second habeas petition that must be dismissed until petitioner obtains the necessary
                                                                          3   authorization from the Court of Appeals.
                                                                          4             The motion to dismiss is GRANTED, and the petition is DISMISSED without prejudice to
                                                                          5   refiling if petitioner obtains authorization from the Court of Appeals to file a second or
                                                                          6   successive petition.
                                                                          7             No certificate of appealability is warranted in this case because a reasonable jurist would
                                                                          8   not find the dismissal of this petition debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484
                                                                          9   (2000).
                                                                         10             The clerk shall enter judgment and close the file.
                                                                         11             IT IS SO ORDERED.
United States District Court
                               For the Northern District of California




                                                                         12
                                                                              Dated: October       9     , 2019.
                                                                         13                                                           WILLIAM ALSUP
                                                                                                                                      UNITED STATES DISTRICT JUDGE
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                 2
